                                                                                       Clear Form




 1   JaVonne M. Phillips, Esq. SBN 187474
     Kelly Kaufmann, Esq. SBN 249195
 2
     McCarthy & Holthus, LLP
 3   2763 Camino Del Rio South
 4   San Diego, CA 92108
     Phone (619) 685-4800 Ext. 6853
 5   Fax (619) 685-4810
 6
 7
                               UNITED STATES BANKRUPTCY COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9   In re
10
      The updated address information shown
11
      below applies to the bankruptcy cases and
12    adversary proceedings appearing on the
13    attached list.

14
15
16
17                              NOTICE OF CHANGE OF ADDRESS
18   PLEASE TAKE NOTICE the address of McCarthy & Holthus, LLP
19   has changed. The new address is:
20
                2763 Camino Del Rio South
21              San Diego, CA 92108

22
23
24
     Please update your records accordingly.
25
26
27    Date: January 15, 2021                              /s/ Kelly Kaufmann
                                                                          Signature
28



     Case: 20-50469      Doc# 108       Filed: 01/15/21   Entered: 01/15/21 14:06:16   Page 1 of
                                                     1                                     [3/2020]
